 
Exhibit 10.1
INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”) dated as of ___________ _____, 20__,
is made by and between ChromaDex Corporation, a Delaware corporation (the
“Company”), and _________________ (“Indemnitee”).
Recitals
A.           The Company desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and agents.
B.           The Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”), require that the Company indemnify its directors and officers, and
empowers the Company to indemnify its employees and other agents, as authorized
by the Delaware General Corporation Law, as amended (the “Code”), under which
the Company is organized and such Bylaws expressly provide that the
indemnification provided therein is not exclusive and contemplates that the
Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.
C.           Indemnitee does not regard the protection currently provided by
applicable law, the Bylaws, the Company’s other governing documents, and
available insurance as adequate under the present circumstances, and the Company
has determined that Indemnitee and other directors, officers, employees and
agents of the Company may not be willing to serve or continue to serve in such
capacities without additional protection.
D.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Company, as
the case may be, and has proffered this Agreement to Indemnitee as an additional
inducement to serve in such capacity.
E.           Indemnitee is willing to serve, or to continue to serve, as a
director, officer, employee or agent of the Company, as the case may be, if
Indemnitee is furnished the indemnity provided for herein by the Company.
Agreement
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
1. Definitions.
(a) Agent. For purposes of this Agreement, the term “Agent” of the Company means
any person who: (i) is or was a director, officer, employee, agent, or other
fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer,
employee, agent, or other fiduciary of a foreign or domestic corporation,
partnership, joint venture, trust or other enterprise.
 
-1-

 
 
(b) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
total voting power represented by the Company’s then outstanding Voting
Securities, (ii) individuals who on the date of this Agreement are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board (provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall be considered as a member of the Incumbent
Board), or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.
(c) Expenses. For purposes of this Agreement, the term “Expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature, actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise. The term “Expenses” shall also include
reasonable compensation for time spent by Indemnitee for which he or she is not
compensated by the Company or any subsidiary or third party: (i) for any period
during which Indemnitee is not an Agent, in the employment of, or providing
services for compensation to, the Company or any subsidiary; and (ii) if the
rate of compensation and estimated time involved is approved by the directors of
the Company who are not parties to any action with respect to which Expenses are
incurred, for Indemnitee while an Agent of, employed by, or providing services
for compensation to, the Company or any subsidiary.
(d) Independent Counsel. For purposes of this Agreement, the term “Independent
Counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company will pay the reasonable
fees and expenses of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.
(e) Liabilities. For purposes of this Agreement, the term “Liabilities” shall be
broadly construed and shall include, without limitation, judgments, damages,
deficiencies, liabilities, losses, penalties, excise taxes, fines, assessments
and amounts paid in settlement, including any interest and any federal, state,
local or foreign taxes imposed as a result of the actual or deemed receipt of
any payment under this Agreement.
 
-2-

 
 
(f) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, claim, counterclaim, cross claim,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, and whether formal
or informal in any case, in which Indemnitee was, is or will be involved as a
party, potential party, non-party witness, or otherwise by reason of: (i) the
fact that Indemnitee is or was a director or officer of the Company; (ii) the
fact that any action was taken by Indemnitee (or a failure to take action by
Indemnitee) or of any action (or failure to act) on Indemnitee’s part while
acting as an Agent; or (iii) the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise, and in any such case described above, whether or not serving in any
such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement. If the Indemnitee believes in good faith that a given situation
may lead to or culminate in the institution of a proceeding, this shall be
considered a proceeding under this paragraph.
(g) Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
corporation, limited liability company, or other entity, of which more than 50%
of the outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as an Agent.
(h) Voting Securities. For purposes of this Agreement, “Voting Securities” shall
mean any securities of the Company that vote generally in the election of
directors.
2. Agreement to Serve. Indemnitee will serve, or continue to serve, as the case
may be, as an Agent, faithfully and to the best of his or her ability, at the
will of such entity designated by the Company and at the request of the Company
(or under separate agreement, if such agreement exists), in the capacity
Indemnitee currently serves such entity, so long as Indemnitee is duly appointed
or elected and qualified in accordance with the applicable provisions of the
governance documents of such entity, or until such time as Indemnitee tenders
his or her resignation in writing; provided, however, that nothing contained in
this Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.
The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as an Agent, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving as an Agent.
3. Indemnification.
(a) Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the Code,
as the same may be amended from time to time (but, to the fullest extent of the
law, only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding, other than a proceeding by or in the right
of the Company to procure a judgment in its favor, for any and all Expenses and
Liabilities (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses and Liabilities)
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of such proceeding, if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal proceeding had no reasonable cause to
believe that Indemnitee's conduct was unlawful. The parties hereto intend that
this Agreement shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation of the Company, the Bylaws, vote of its stockholders or
disinterested directors, or applicable law.
 
-3-

 
 
(b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the Code, as the same may be amended from time to
time (but, fullest extent permitted by applicable law, only to the extent that
such amendment permits Indemnitee to broader indemnification rights than the
Code permitted prior to adoption of such amendment), if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding by
or in the right of the Company to procure a judgment in its favor, against any
and all Expenses actually and reasonably incurred by Indemnitee in connection
with the investigation, defense, settlement, or appeal of such proceedings, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 3(b) in respect of any claim,
issue or matter as to which Indemnitee shall have been finally adjudged by a
court competent jurisdiction to be liable to the Company, unless and only to the
extent that the Chancery Court of the State of Delaware or any court in which
the proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.
4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, in circumstances where indemnification is not
available under Section 3(a) or 3(b), as the case may be, to the fullest extent
permitted by law and to the extent that Indemnitee is a party to (or a
participant in) any proceeding and has been successful on the merits or
otherwise in defense of any proceeding or in defense of any claim, issue or
matter therein, in whole or part, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all Expenses and
Liabilities in connection with the investigation, defense or appeal of such
proceeding. If Indemnitee is not wholly successful in such proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such proceeding, the Company shall indemnify
Indemnitee against all Expenses and Liabilities incurred by Indemnitee or on
Indemnitee’s behalf in connection with or related to each successfully resolved
claim, issue or matter to the fullest extent permitted by law.
5. Partial Indemnification; Witness Indemnification. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Expenses and Liabilities incurred by Indemnitee in the
investigation, defense, settlement or appeal of a proceeding, but is precluded
by applicable law or the specific terms of this Agreement to indemnification for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s acting as an
Agent, a witness or otherwise asked to participate in any proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
6. Advancement of Expenses. To the extent not prohibited by law, the Company
shall advance the Expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of Expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the Expenses. Advances shall include any and all Expenses
incurred by Indemnitee pursuing an action to enforce Indemnitee’s right to
indemnification under this Agreement or otherwise and this right of advancement,
including expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. Indemnitee acknowledges that the execution and
delivery of this Agreement shall constitute an undertaking providing that
Indemnitee shall, to the fullest extent required by law, repay the advance
(without interest) if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
10(b).
 
 
-4-

 
 
7. Notice and Other Indemnification Procedures.
(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The written notification to the Company shall include a description
of the nature of the proceeding and the facts underlying the proceeding. The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or otherwise
and any delay in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Agreement.
(b) Request for Indemnification Payments. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification under the terms of this
Agreement, and shall request payment thereof by the Company.
(c) Determination of Right to Indemnification Payments. Upon written request by
Indemnitee for indemnification pursuant to Section 7(b) hereof, a determination
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following four methods, which shall be at the election of the
Board of Directors: (1) by a majority vote of the disinterested directors, even
though less than a quorum, (2) by a committee of disinterested directors
designated by a majority vote of the disinterested directors, even though less
than a quorum, (3) if there are no disinterested directors or if the
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee,
or (4) if so directed by the Board of Directors, by the stockholders of the
Company; provided, however, that if there has been a Change in Control, then
such determination shall be made by Independent Counsel selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld).
For purposes hereof, disinterested directors are those members of the board of
directors of the Company who are not parties to the action, suit or proceeding
in respect of which indemnification is sought by Indemnitee. Indemnification
payments requested by Indemnitee under Section 3 hereof shall be made by the
Company no later than sixty (60) days after receipt of the written request of
Indemnitee. Claims for advancement of Expenses shall be made under the
provisions of Section 6 herein.
(d) Application for Enforcement. In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(c) above, Indemnitee shall have the
right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of Expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of Expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, a committee thereof, Independent Counsel) or stockholders of
the Company, that Indemnitee is not entitled to indemnification hereunder, shall
not be a defense by the Company to the action nor create any presumption that
Indemnitee is not entitled to indemnification or advancement of Expenses
hereunder.
(e) Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all Expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.
 
 
-5-

 
 
8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the Expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and Expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of Expenses provisions of this Agreement.
9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for Agents (“D&O Insurance”), Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such Agent under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has D&O Insurance in effect or
otherwise potentially available, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
In the event of a change of control of the Company or the Company dissolving or
liquidating (including being placed into receivership or entering the federal
bankruptcy process and the like), the Company shall maintain in force any and
all insurance policies then maintained by the Company in providing insurance in
respect of Indemnitee (directors’ and officers’ liability, fiduciary, employment
practices or otherwise) for a period of at least six years thereafter (a “Tail
Policy”). If such coverage is not placed with the incumbent insurance carriers
using the policies that were in place at the time of the change of control or
insolvency event, the Tail Policy shall be substantially comparable in scope and
amount as the expiring policies, and the insurance carriers for the Tail Policy
shall have an AM Best rating that is the same or better than the AM Best ratings
of the expiring policies.
10. Exceptions.
(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to:
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee's conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Exchange Act or other
provisions of any federal, state or local statute or rules and regulations
thereunder; (iii) a final judgment or other final adjudication that Indemnitee’s
conduct was in bad faith, knowingly fraudulent or deliberately dishonest or
constituted willful misconduct (but only to the extent of such specific
determination); or (iv) on account of conduct that is established by a final
judgment as constituting a breach of Indemnitee’s duty of loyalty to the Company
or resulting in any personal profit or advantage to which Indemnitee is not
legally entitled. For purposes of the foregoing sentence, a final judgment or
other adjudication may be reached in either the underlying proceeding or action
in connection with which indemnification is sought or a separate proceeding or
action to establish rights and liabilities under this Agreement.
 
-6-

 
 
(b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
Expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its Agents and not by way of
defense, except (i) with respect to proceedings brought to establish or enforce
a right to indemnification or advancement under this Agreement or under any
other agreement, provision in the Bylaws or the Certificate of Incorporation or
applicable law, or (ii) with respect to any other proceeding initiated by
Indemnitee that is either approved by the Board of Directors or Indemnitee’s
participation is required by applicable law. However, indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors determines it to be appropriate.
(c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.
(d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or in any
registration statement filed with the SEC under the Securities Act. Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K currently
generally requires the Company to undertake in connection with any registration
statement filed under the Securities Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Securities Act on public policy grounds to a court of
appropriate jurisdiction and to be governed by any final adjudication of such
issue. Indemnitee specifically agrees that any such undertaking shall supersede
the provisions of this Agreement and to be bound by any such undertaking.
(e) Prior Payments Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify or advance Expenses to Indemnitee under this Agreement for which
payment has actually been made to or on behalf of Indemnitee under any insurance
policy or other indemnity provision, expect with respect to any excess beyond
the amount paid under any insurance policy or indemnity policy.
11. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of Incorporation, the
Bylaws or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an Agent, in any court in which a proceeding is
brought, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an Agent and shall inure to the benefit of the heirs,
executors, administrators and assigns of Indemnitee. The obligations and duties
of the Company to Indemnitee under this Agreement shall be binding on the
Company and its successors and assigns until terminated in accordance with its
terms. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
-7-

 
 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s Certificate of Incorporation, the Bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
12. Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
an Agent; or (b) one (1) year after the final termination of any proceeding,
including any appeal then pending, in respect to which Indemnitee was granted
rights of indemnification or advancement of Expenses hereunder.
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
and advancement of Expenses to Indemnitee to the fullest extent now or hereafter
permitted by law.
15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
16. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. The
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the waiving party.
 
-8-

 
 
17. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by electronic transmission, shall be
deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.
18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.
20. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
21. Entire Agreement. Subject to Section 11 hereof, this Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, including any previously executed
written indemnification agreement, understandings and negotiations, written and
oral, between the parties with respect to the subject matter of this Agreement;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company’s Certificate of Incorporation, the Bylaws, the Code and any other
applicable law, and shall not be deemed a substitute therefor, and does not
diminish or abrogate any rights of Indemnitee thereunder.
22. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such proceeding; and/or (ii) the relative
fault of the Company and Indemnitee in connection with such event(s) and/or
transaction(s).
23. Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) agree to appoint, to the extent such party is not otherwise
subject to service of process in the State of Delaware, an agent in the State of
Delaware as such party's agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.
 
-9-

 
 
In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.
 
CHROMADEX CORPORATION
 
By:   ___________________________________

         Name: _____________________________

         Title: ______________________________

 
 
INDEMNITEE
 
_______________________________________
Signature of Indemnitee
 
_______________________________________
Print or Type Name of Indemnitee
 

 
 
 
 
-10-
